JUSTICE GRAY
dissenting.
I respectfully dissent from the majority opinion on Issue II.
This case concerns one of the most fundamental and important rights recognized by the law: the right of a parent to parent his children. Here, in an effort to stave off termination of that right by the State of Montana, the father requested records and files of the Department of Family Services (DFS) in order that he might obtain and utilize any relevant information contained therein in his “defense” to the action to terminate his parental rights. The majority affirms the District Court’s imposition of a precondition to an in camera inspection which, as a practical matter, is an impossibility. More importantly, it affirms a precondition not provided for in the *320controlling statute, and does so without citation to any authority. I cannot agree.
The District Court required the following in denying the father’s request for an in camera inspection:
Counsel who seek discovery of documents contained in the DFS file must specify or describe the documents they are particularly interested in .... The Respondent-father has not sufficiently identified what he is looking for.
The court went on to say that it would reconsider the motion at the time of trial “if counsel can sufficiently identify particular documents, types of documents, time frames, and other identifying information
The majority attempts to reconstruct the record by suggesting that the court requested counsel to list the materials he already possessed, thereby identifying unneeded information. Such an effort by counsel would not have met the court’s requirement to specify, describe or identify the information being sought, as quoted above. Similarly, the majority’s listing of materials the father “could have eliminated” is nothing more than speculation by this Court and, again, not responsive to the District Court’s Memorandum and Order dated June 6, 1991. In any event, some of the majority’s listed items might well have been relevant and, therefore, sought by the father if contained in the DFS file.
The fact is that neither the District Court nor the majority suggest how the father could have complied with the District Court’s precondition. It strikes me that such a precondition requires an impossibility; neither the father nor his counsel could possibly know with particularity what documents and information the file contained. In this regard, the majority requires an impossible act in contravention of the statutory maxim of jurisprudence that “[t]he law never requires impossibilities. ” Section 1-3-222, MCA.
More importantly, nothing in the statute permitting disclosure of DFS files, Section 41-3-205, MCA, requires the act imposed by the District Court and affirmed by the majority. To that extent, the majority violates its most basic duty, as stated in Section 1-2-101, MCA: to ascertain and declare what is contained in a statute and to refrain from inserting that which is not found therein.
Section 41-3-205, MCA, is clear and straightforward: DFS records may be disclosed to a court for in camera inspection if relevant to an issue before it. It is undisputed that the records concerning the *321father’s children may contain information relevant to defending against the State’s effort to terminate his parental rights. Indeed, the District Court recognized and stated that the records may contain relevant information which should be disclosed pursuant to the statute.
Here, the statutory procedure has not occurred; it was foreclosed by imposition of the precondition. There has been no in camera examination and no release of relevant information to a parent seriously and vigorously contesting termination of the right to parent his children. The majority concludes that the District Court’s imposition of a precondition that the father specify what information he needed from the file, a requirement not contained in the statute, did not constitute an erroneous denial of access to the record. Nothing could be further from the truth. I dissent.